Per Curiam.

Appeal from an order of the County Court of St. Lawrence County which (1) denied, after a hearing, an application in the nature of a writ of error coram nobis to vacate a judgment of conviction rendered May 24, 1948, on the ground that defendant was induced by fraud of the District Attorney to plead guilty and (2) dismissed the remaining grounds of the application, without a hearing. The proof adduced at the hearing fully supports the court’s purely factual determination thereon. On this appeal, defendant attacks only the court’s refusal to grant a hearing upon his allegation that his assigned counsel, although present when the plea of guilty was entered, was absent at the time of the imposition of sentence. This allegation was inconsistent with certain other averments of the original *665and amended papers but, in any event, was conclusively refuted by the record. Order affirmed. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.